DETAILED ACTION
This communication is responsive to the application filed November 5, 2019, and the Response to Restriction Requirement and amended claim set filed October 18, 2022.  Claims 1-16, 19, and 21 are currently pending.
Claims 1-14, 19, and 21 are rejected under 35 USC 112, but otherwise contain allowable subject matter.
Claims 15 and 16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 19, in the reply filed on October 18. 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 2, 6, and 11, the variable “n” is undefined.
Claims 3-5, 7-10, 12-14, 19, and 21 depend from one of the above claims and do not correct its deficiencies.  Thus, they are indefinite for the reasons claims 1, 2, 6, and 11 are indefinite.
Allowable Subject Matter
Claims 15 and 16 are allowed.  Claims 1-14, 19, and 21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter in view of the closest prior art reference, Tang et al. (US 2015/0174807).  Tang teaches a polymer comprising acrylonitrile as a monomer, and at least one of the other monomers comprising the polymer structures recited in claim 1.  (See Abstract; para. [0041].)  Indeed, Tang identifies acrylonitrile, itaconic acid, methacrylate, and vinyl imidazole as preferred monomers.  (See Table 1C.)
However, Tang does not teach or fairly suggest the inventive polymers.  In particular, Tang provides no teaching or suggestion of a polymer with the four monomers that make up the inventive polymers.  At best, Tang teaches a formulation that includes three of the four necessary monomers (see Table 1C), but does not provide any guidance regarding a fourth monomer.  The teachings of Tang regarding additional monomers are so broad that one of ordinary skill in the art could not reasonably be expected to reach the inventive polymer without considering the teachings of the present application (i.e., impermissible hindsight).  Further, after a thorough and complete search, the examiner cannot find any prior art teaching or fairly suggesting a polymer comprising the four necessary monomers of the present inventive polymers.  For these reasons, the present claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763